Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to preliminary amendments field on 2/5/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 recites “first electronic device using the MIMO Mode A communication protocol” should be “first electronic device using a MIMO Mode A communication protocol”, in the responsive step.

Claim 4 recites “... at least one electronic device of a plurality of electronic devices other than the first electronic device...” should be“... at least one electronic device of the plurality of electronic devices other than the first electronic device...”
 The limitation is already taught by claim 1.

Claim 5 recites “... at least one electronic device of a plurality of electronic devices other than the first electronic device...” should be“... at least one electronic device of the plurality of electronic devices other than the first electronic device...”


Claims 2-3 are also objected to as being dependent upon an objected base claim.

Claim 6 recites “first electronic device using the MIMO Mode A communication protocol” should be “first electronic device using a MIMO Mode A communication protocol”, in the responsive step.
Claim 6 further recites “the uplink communication between the network node and the first electronic device” should be “an uplink communication between the network node and the first electronic device”, in the responsive step. 
Examiner believes the limitation is related to “an uplink communication between the network node and the first electronic device”, rather than “uplink MIMO communication protocol”. In another word, it is an uplink transmission (communication).
Claim 6 further recites “for controlling the MIMO mode of uplink communication between the network node and the first electronic device” should be “for controlling a MIMO mode of uplink communication between the network node and the first electronic device”.  

Claim 9 recites “... at least one electronic device of a plurality of electronic devices other than the first electronic device...” should be“... at least one electronic device of the plurality of electronic devices other than the first electronic device...”
 The limitation is already taught by claim 6.
Claim 9 further recites “together with the communicate” should be “together with the communication with”. (see claim 4).

Claim 10 recites “... at least one electronic device of a plurality of electronic devices other than the first electronic device...” should be“... at least one electronic device of the plurality of electronic devices other than the first electronic device...”
 The limitation is already taught by claim 6.

Claims 7-8 are also objected to as being dependent upon an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,4,8,10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “the quantity" in page 4.
There is insufficient antecedent basis for this limitation in the claim.
Claim 3 further recites the limitation “use the uplink MIMO Mode B communication protocol" in page 4.
There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation “the quantity" in page 5.
There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation “the quantity" in page 8.
There is insufficient antecedent basis for this limitation in the claim.
Claim 8 further recites the limitation “use the uplink MIMO Mode B communication protocol" in page 8.
There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation “the inability" in page 10.
There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1, 5, 6, 9 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action.
Claims 2, 7 would be allowable if rewritten to overcome the objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631